Citation Nr: 1500430	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  05-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected narcolepsy prior to August 10, 2010 and in excess of 80 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A June 2012 rating decision increased the rating assigned to service-connected narcolepsy from 10 percent to 80 percent, effective August 10, 2010.  However, as this rating is still less than the maximum benefit available, the appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2004, the Veteran and his spouse testified at a hearing held at the RO before a Decision Review Officer.  A transcript of the hearing has been associated with the Veteran's claims file. 

In April 2008, July 2010, July 2011, and April 2014, the Board again remanded the Veteran's claims for further evidentiary development.  The Veteran's claim has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1. Prior to May 2, 2007, the Veteran's narcolepsy was well-controlled and not productive of one or two minor seizures in the previous six months. 

2. Resolving all reasonable doubt in the Veteran's favor, from May 2, 2007 to August 10, 2010, the Veteran's narcolepsy was productive of, on average, at least five to eight minor seizures weekly.
 
3. From August 10, 2010, the Veteran's narcolepsy was productive of, on average, at least 10 minor seizures weekly, but not of at least one major seizure per month, on average, over the last year. 


CONCLUSIONS OF LAW
 
1.  Prior to May 2, 2007, the criteria for a rating in excess of 10 percent for narcolepsy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8108 (2014).
 
2.  From May 2, 2007 to August 10, 2010, the criteria for a rating of 40 percent, but no greater, for narcolepsy have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8108 (2014).
 
3. From August 2, 2010, the criteria for a rating in excess of 80 percent for narcolepsy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8108 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in April 2008, July 2010, July 2011, and April 2014 for issuance of corrective VCAA notice, obtaining VA treatment notes and a VA examination, issuing a supplemental statement of the case, and associating an outstanding examination report with the claims file.  A review of the post-remand record reveals that all remand orders were met by the RO prior to re-certification of the appeal to the Board.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's remand orders in the, and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2004 satisfied the duty to notify provisions with respect to service connection, and a March 2006 letter advised the Veteran of the evidence necessary to establish a disability and effective date.

Although the VCAA notices were issued after the initial adjudication of the Veteran's service connection claim, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records, and the reports of August 2005, May 2007, August 2010 and August 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's narcolepsy.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file.  Thus, the Board does not find either of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's narcolepsy has been assigned an initial rating of 10 percent prior to August 10, 2010 and a rating of 80 percent thereafter, pursuant to Diagnostic Code 8108.  Diagnostic Code 8108 pertains to narcolepsy, which is to be rated as epilepsy, petit mal.  38 C.F.R. § 4.124a, Diagnostic Code 8108 (2014).  Diagnostic Code 8911 pertains to epilepsy, petit mal.  38 C.F.R. § 4.124a, Diagnostic Code 8911 (2014).
Under Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating. A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a (2014). 

To warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized. 38 C.F.R. § 4.121 (2014). 

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  A 20 percent rating is assigned when there has been at least one major seizure in the last two years; or at least two minor seizures in the last six months.  
A 40 percent rating is assigned when there has been at least one major seizure in the last six months or two in the last year; or average at least five to eight minor seizures weekly.  A 60 percent rating is assigned when there has been an average of at least one major seizure in four months over the last year; or nine to ten minor seizures per week.  An 80 percent rating is assigned when there has been an average of at least one major seizure in three months over the last year; or more than 10 minor seizures weekly.  A 100 percent rating is assigned when there has been an average of at least one major seizure per month over the last year. 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2014).

Evidence relevant to the appeal includes the reports of August 2005, May 2007, August 2010, and August 2011 VA examinations and VA treatment notes.  In August 2005, the Veteran reported that he no longer had episodes of daytime hypersomnolance as long as he took his medication and that he had resumed driving.  The diagnosis was narcolepsy without cataplexy, well-controlled.

In May 2007, the Veteran reported that he falls asleep in the afternoons several times per week and that without his medication, he could fall asleep anytime.  The diagnosis again was narcolepsy without cataplexy, well-controlled.

In August 2010, the examiner indicated that the narcoleptic episodes were frequent (1-2/day), drowsiness and sleepiness, mostly lasting up to one hour, without aura or associated symptoms of seizure-like activity such as cataplexy, post-ictal state.  The examiner noted occasional confusion associated with the episodes.  The examiner stated that the severity of the disability had been the same since the May 2007 VA examination. 

In August 2011, the Veteran and his spouse reported an overall increase in the Veteran's symptoms in the prior year and a half.  The examiner documented four episodes of loss of consciousness a day that could last up to 10 minutes each. 

Based on the above evidence, the Board finds that the Veteran's symptoms more closely approximate a 40 percent rating from May 2, 2007 to August 10, 2010.  At the May 2007 VA examination, the examiner noted that the Veteran had episodes of falling asleep several afternoons per week despite his medication, which is in contrast to the August 2005 finding that he had ceased to have any such episodes.  The Board notes that how many seizures constitutes "several" in this case is unclear; however as a 20 percent rating is assigned for one to two minor seizures in the previous six months, and a 40 percent rating is assigned for an average of at least five seizures per week, the Board determines that the Veteran's symptoms more closely approximate the criteria for a 40 percent rating.  A rating in excess of 40 percent is not warranted without evidence of at least 10 minor seizures per week, and the evidence during this period does not suggest that the Veteran had more than one narcoleptic episode per day at any time, which would be necessary to meet the criteria of 10 episodes in a week.  Therefore, the Board determines that a rating in excess of 40 percent is not warranted during the period from May 2, 2007 to August 10, 2010.  
For the period prior to May 2, 2007, the Board finds that a rating in excess of 10 percent is not supported by the evidence as the Veteran's narcolepsy was stated to be well-controlled by the August 2005 VA examiner because the Veteran denied having any narcoleptic episodes due to his medication.  In addition, the Board concludes that a rating in excess of 80 percent is not warranted from August 10, 2010 as such a rating requires that the Veteran experience at least one major seizure per month during the last year, a manifestation not present in this Veteran's disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the Board has applied the benefit of the doubt in assigning the 40 percent rating from May 2, 2007 to August 10, 2010, and the preponderance of the evidence is against claims for higher ratings during any appeal period.  Therefore, ratings in excess of 10 percent prior to May 2, 2007, in excess of 40 percent from May 2, 2007 to August 10, 2010, and in excess of 80 percent from August 10, 2010 are denied. 

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's narcolepsy is productive of narcoleptic episodes in varying frequencies throughout the appeal period.  These episodes are contemplated by the schedular rating assigned

The Veteran's narcolepsy manifests in narcoleptic episodes occurring in varying frequencies throughout the appeal period.  These episodes are contemplated by the rating schedule. The rating schedule provides disability ratings on the basis of frequency of narcoleptic episodes as analogous to petit mal seizures.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8108 and 8911.  Thus, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  Not only is the Veteran no longer employed,  the record does not establish that if he were working he would have to take time off from work due to his narcolepsy or that the disability has required hospitalization so as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for narcolepsy is denied.

Further, the Board notes that under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran had filed a claim of entitlement to TDIU that he subsequently withdrew.  Therefore, the Board finds that further consideration of a TDIU rating is not warranted.

 
ORDER

Entitlement to a rating in excess of 10 percent for narcolepsy prior to May 2, 2007 is denied.

Entitlement to a rating of 40 percent, but no greater, for narcolepsy from May 2, 2007 to August 10, 2010 is granted.

Entitlement to a rating in excess of 80 percent for narcolepsy from August 10, 2010 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


